Citation Nr: 0912430	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-00 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
pain.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1970 to June 
1971 and from June 1971 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The Board previously denied both issues on 
appeal in a decision dated in May 2006.  Pursuant to a joint 
motion to remand, the Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision in an Order dated in 
December 2007.  The Court remanded the case to the Board for 
readjudication consistent with the joint motion.  In 
September 2008, the Board reopened the veteran's bilateral 
knee claim and remanded issues of entitlement to service 
connection for bilateral knee pain and a back disorder for a 
VA examination and opinion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's attorney submitted a letter dated in March 2009 
notifying the Board that the Veteran has additional VA 
records not associated with the claims file.  Specifically, 
the attorney noted that the Veteran was in a 28-day program 
with the VA possibly at the Salt Lake City VA Center in 1986 
and he attended a vocational program at the Salt Lake City VA 
Center in 1983.  The Board notes that the record contains a 
vocational assessment dated in December 1984; however, the 
records requested by the attorney do not appear to be in the 
claims file.  Consequently, the Board finds that these issues 
must be remanded so that steps can be taken to obtain the VA 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992)).



Accordingly, the case is REMANDED for the following action:

1.	To the extent reasonable, the RO should 
attempt to obtain all records 
pertaining to the Veteran's 
participation in VA's Vocational 
Rehabilitation program in Salt Lake 
City, Utah in 1983.  The RO should 
attempt to obtain all VA treatment 
records including any records from VA's 
Vocational Rehabilitation program in 
Salt Lake City Utah in 1986.  In 
addition, the RO should attempt to 
obtain the Veteran's VA vocation 
rehabilitation folder associated with 
the Veteran at the Boise, Idaho RO and 
Salt Lake City, Utah RO.  VA must 
continue its efforts until all records 
are obtained or unless it is reasonably 
certain that such records do not exist 
or that further efforts to obtain them 
would be futile-again, to the extent 
feasible.  If no such records exist, 
this should be documented and VA must 
provide the Veteran with written notice 
of that fact.  See 38 C.F.R. § 
3.159(c)(2) and (e).

2.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for bilateral hip disability 
and a back disability, based on a 
review of the entire evidentiary 
record.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




